United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                             No. 03-30857                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

JASON ROE,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                           USDC No. 03-CR-78-L
                          --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jason Roe appeals the sentence he received on his guilty

plea of possessing a firearm after having been convicted of a

felony, in violation of 18 U.S.C. § 922(g)(1).    We AFFIRM.

     Roe’s sole contention is that the district court erred by

enhancing his sentence on the ground that he possessed the

handgun in connection with another felony, possession of crack

cocaine.   Section 2K2.1(b)(5) of the Sentencing Guidelines

authorizes a four-level increase in a defendant’s offense level

for such conduct.    Roe relies on his own hearing testimony, in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30857
                                 -2-

which he denied having possessed the crack, and the fact that the

initial version of the police report erroneously stated that the

crack was found on his person.

     “This court reviews a district court’s determination of

witness credibility [for sentencing purposes] for clear error.”

United States v. Ocana, 204 F.3d 585, 593 (5th Cir. 2000).

Moreover, “the defendant bears the burden of demonstrating that

the information the district court relied on is ‘materially

untrue.’”   Id.   The Ocana court accepted the district court’s

credibility determinations even though there were inconsistencies

in the government witnesses’ testimony.    Id.

     Roe contends that the district court clearly erred in

finding that he discarded the crack while being chased by

Police Detective Coleman.   However, the initial police report

written by Officers Vincent and Franklin does not invalidate the

version of the facts presented by Detective Coleman and ATF Agent

Davenport, because the former two officers were not present when

Coleman retrieved the crack.   Moreover, although Roe denies

having possessed the crack, his brief does not advert to the

agent’s testimony that Roe confessed that he had possessed it to

sell.   Thus the district court’s finding that Roe possessed crack

in connection with his firearm possession, based principally on

the government witnesses’ testimony, is not clearly erroneous.

     AFFIRMED.